DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 6 October 2022.  Claims 1 and 3-15 are currently pending of which claim 1 is currently amended and claims 13-15 are withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0372271 to Kitagawa et al. (Kitagawa).
As to claim 1, Kitagawa teaches a photoelectrochemical cell (1) comprising a photoabsorbing surface (2), a plurality of three-dimensional contacts (12) formed on the photoabsorbing surface (2) and spaced so that a portion of the photoabsorbing surface is unoccluded thereby, and wherein the three-dimensional contacts include surfaces that redirects radiation incident to the surface of the contact onto the unoccluded portion of the photoabsorbing surface, wherein the three-dimensional contacts comprise a metal catalyst material and wherein each of the plurality of three-dimensional contacts comprises a base parallel to the photoabsorbing surface (Paragraphs 0023-0025, 0028, and 0030-0033; Figure 5).  Kitagawa further teaches that the three-dimensional contacts (12) comprise, for example, pyramids, and thus have at least one triangular cross-section with a height perpendicular to a region of the photoabsorbing surface (2) occluded by the contacts and the base, thus a base of the triangular-cross section, parallel to the photoabsorbing surface occluded thereby (Paragraph 0033; Figure 5).
However, Kitagawa fails to specifically teach that the triangular pyramid contact comprises specifically a triangular bar.  Kitagawa specifically teach that the triangular pyramid shape can comprise all of a triangular pyramid, a quadrangular pyramid and a polygonal pyramid.  Therefore, one of ordinary skill in the art would have recognized that a rectangular pyramid with a rectangular base with a length longer than a width, would be a reasonable choice and similar choice to a quadrangular pyramid and fall within the broad definition of a polygonal pyramid.  Mere changes in specific shape are not patentably significant (MPEP 2144.04 IV B).  Any pyramid with a base longer in any length than a width would meet the claim limitations of a “triangular bar”.  
Kitagawa further teaches that the apparatus is used with an incoming light, sunlight, with wavelengths from 300 to 1000 nm (Paragraph 0076).  However, Kitagawa is silent as to a specific width for the base in the triangular contact embodiment.  However, in an alternative non-triangular embodiment Kitagawa teaches specific size ranges for this base, a diameter, of from 0.02 microns (20 nm) to 407 microns (407,000 nm) to achieve a desired catalyst layer ratio (Paragraphs 0076; Table 4).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a base width within this same range in the triangular embodiment as in the circular embodiment in order to achieve the desired catalyst layer ratio.  Thus including widths larger than wavelengths of incoming sunlight.  
Furthermore, Kitagawa teaches that the surface area of this base is critical in forming a catalyst layer ratio and optimizing production efficiency and production amount (Paragraphs 0076 and 0085; Table 2); therefore, it would have been further obvious to one of ordinary skill in the art at the time of filing to optimize the base width of the triangular embodiment of Kitagawa in order to optimize the catalyst layer ratio and the production efficiency and amount.  
As to claims 3 and 4, Kitagawa teaches the apparatus of claim 2.  Kitagawa further teaches that the photoabsorbing surface is 30% occluded by the three-dimensional contacts (Paragraph 0076).
As to claim 5, Kitagawa teaches the apparatus of claim 1.  Kitagawa further teaches that the three-dimensional contacts form a first catalyst layer comprising a reduction catalyst capable of catalyzing carbon dioxide reduction reactions (Paragraphs 0028 and 0030).
As to claim 6, Kitagawa teaches the apparatus of claim 1.  Kitagawa further teaches that the three-dimensional contacts form a first catalyst layer comprising a reduction catalyst comprising silver, gold, copper or palladium (Paragraphs 0028 and 0030).
As to claim 7, Kitagawa teaches the apparatus of claim 1.  Kitagawa further teaches that the three-dimensional contacts form a first catalyst layer comprising an oxidation catalyst comprising a semiconductor such as iridium oxide (Paragraphs 0028 and 0031).
As to claim 8, Kitagawa teaches the apparatus of claim 1.  Kitagawa further teaches that the photoabsorbing surface can be part of a triple (three) junction cell (Paragraph 0068).  
As to claims 9 and 10, Kitagawa teaches the apparatus of claim 1.  Kitagawa further teaches that the apparatus comprises an insulating surface (10) that passivates the unoccluded portion of the photoabsorbing surface (Paragraph 0046; Figure 5).
As to claim 11, Kitagawa teaches the apparatus of claim 1.  Kitagawa further teaches that the apparatus comprises a second metal catalyst layer (7) (Paragraphs 0028, 0030 and 0031; Figure 8).
As to claim 12, Kitagawa teaches the apparatus of claim 11.  Kitagawa fails to specifically teach how the second metal catalyst is formed; however, these limitations are product by process limitations, and so long as the end product is the same in the apparatus claim the process by which the product was formed does not distinguish the claims (MPEP 2113).  Furthermore, Kitagawa specifically contemplates electrodeposition as the means for the formation of other catalyst layers (Paragraphs 0075, 0088 and 0095).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not found persuasive.  Applicants argue that Kitagawa fails to teach the newly amended limitations of claim 1, particularly the triangular bar with the cross section as claimed.  However, the Examiner disagrees.  The Examiner maintains that Kitagawa renders obvious a rectangular pyramid, as discussed above, which would appropriately be considered a triangular bar and which would have at least one cross section meeting the base and height limitations as claimed.  
Applicants further argue that any tapered shape cannot read on a bar; however, the Examiner disagrees and maintains that this is too narrow an interpretation of the limitation “bar”.
Applicants further appear to argue that the triangular cross section remains constant in size throughout any cross section taken through the triangular bar; however, it is important to note that this limitation has not been claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CIEL P Contreras/Primary Examiner, Art Unit 1794